Citation Nr: 0114924	
Decision Date: 05/30/01    Archive Date: 06/04/01	

DOCKET NO.  00-13 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for mycosis fungoides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision from the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO), which 
denied service connection for skin cancer and bilateral 
hearing loss.  However, the veteran only filed a notice of 
disagreement regarding his claim for service connection for 
mycosis fungoides; consequently, that is the only issue now 
before the Board.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000).  


FINDINGS OF FACT

1.  During World War II, the veteran was a personnel sergeant 
in Himeji, Japan; he did not participate in any nuclear 
weapons testing, was not a prisoner of war, and was not 
involved in the occupation of Hiroshima or Nagasaki or 
assigned to perform military duty within 10 miles of the city 
limits thereof at any time during service.

2.  Service medical records indicate that the veteran was 
treated for a skin rash, and that acne was evident on his 
back and shoulders in service.

3.  Post-service medical records indicate that the veteran 
has mycosis fungoides (a cutaneous lymphoma), which first 
came to light more than 30 years after his release from 
active service.  

4.  The record does not include competent evidence linking 
the veteran's current mycosis fungoides to service.


CONCLUSION OF LAW

The veteran's mycosis fungoides was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
1112; 38 U.S.C.A. § 5107 (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
his claim under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim under this new legislation 
insofar as VA has substantially met its obligations.  The RO 
issued a May 2000 statement of the case and arranged for VA 
medical examination.  The veteran and his representative were 
given notice of required evidence and the legal criteria 
pertinent to a determination in this claim. 

The Board notes that the National Personnel Records Center 
(NPRC) informed the RO that the veteran's service personnel 
records were destroyed by fire.  Where service records have 
been destroyed, VA has a heightened duty to assist the 
veteran in the development of facts pertinent to the claim.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  However, the current 
claims file includes the veteran's October 1946 discharge 
examination and other documents related to his service, 
including his Report of Discharge form, his Separation 
Qualification Record, and service medical records indicating 
treatment of an accidental left hand injury, a skin rash and 
acne.  Additional post-service medical records and documents 
were also submitted by the veteran or gathered properly by 
the RO with the veteran's consent and authorization, 
including the medical results of a June 1998 VA consultative 
examination.  Thus, the Board finds that the RO has 
undertaken all possible development to obtain the veteran's 
service records and has substantially met the requirements 
under VCAA.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
See 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  To establish service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection. See 38 C.F.R. § 
3.303(b) (2000).  The chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such a condition.  The veteran is required to 
establish a nexus between the claimed disability and his 
active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. § 
3.303(b).  Clyburn v. West, 12 Vet. App. 296 (1999).

In addition, service connection may be granted for specific 
diseases or conditions that are presumed by law to have 
incurred during service if manifested to a compensable degree 
within a specified period of time.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Specifically, service connection may be granted for a 
condition manifested after discharge provided evidence 
establishes that the condition was caused by service or that 
it is presumed by law to be service connected.  Furthermore, 
a presumption of service connection may be granted after 
service for a radiation exposed veteran if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2000).  

Service connection will be presumed if a veteran participated 
in nuclear weapons testing in service, was involved in the 
occupation of Hiroshima or Nagasaki, Japan, or was a prisoner 
of war in Japan, and was exposed to radiation from atomic 
bombing.  38 C.F.R. § 3.311 (2000).  In order to be 
considered involved in the occupation of Hiroshima or 
Nagasaki, a soldier would have had to be assigned to perform 
military duties within 10 miles of the city limits of 
Hiroshima or Nagasaki from August 1945 to July 1946.  
38 C.F.R. § 3.311.  This presumption may be rebutted by 
affirmative evidence to the contrary.  38 C.F.R. § 3.307 
(2000).

The veteran's service separation physical examination, dated 
in October 1946, revealed that, earlier that year, he was 
treated for a skin rash on his back and buttocks of four 
months duration.  Acne on his back and shoulder was detected 
on examination of his skin at that time. 

Post-service medical records reveal that the RO arranged for 
a VA general medical examination in June 1998.  The VA 
physician found diffuse, scattered scaling and crusting 
macular nodular areas (or discolored spots on the skin) over 
the entire body, except for the face.  During the evaluation, 
the veteran reported that he had previously undergone full 
body radiation, spot radiation, and interleukin treatment.  
He recounted that his initial lesions appeared about 20 years 
earlier (i.e., in the mid to late 1970s, more than 30 years 
after his release from active duty), with initial treatment 
therefor about seven to eight years earlier.  He also 
reported that he was within 50 miles of Hiroshima two weeks 
after the explosion.  Following that VA medical examination, 
the physician's clinical impression included mycosis 
fungoides, status-post radiation chemotherapy.  

A December 1998 VA hospital admission form noted that the 
veteran had multiple skin lesions.  The next day, a VA 
physician conducted an evaluation and found that he had 
several large nodules, notably on his left elbow and left 
thigh, and a 2 centimeter draining erosion on the plantar 
surface of the left foot.  The clinical impression was 
mycosis fungoides: severe, progressive cutaneous T-cell 
lymphoma despite several prior modalities of therapy.  

In January 1999, a VA dermatologist treated the veteran's 
mycosis fungoides with radiation treatment.  He commented 
that the veteran had concerns regarding atomic radiation 
exposure during World War II and its contribution to his 
mycosis fungoides, a cutaneous lymphoma.  The dermatologist 
informed him that lymphomas are known to have increased 
frequency with radiation exposure; however, he added that 
whether one can say it is a likelihood is another issue.  The 
physician did not indicate that the veteran's condition was 
related to his active service, or that he believed that the 
veteran actually received any radiation exposure during his 
service.

Service personnel records reveal that the veteran was 
assigned to Himeji, Honshu, Japan, for a period of 11 months 
as a personnel sergeant with the 122nd Field Artillery 
Battalion, supervising a staff of eight personnel clerks in 
the battalion personnel office in the performance of their 
duties, including maintaining personnel records, handling 
various military correspondence, and computing and checking 
the payroll of the battalion.  

In his June 2000 VA Form 9 the veteran reported that he was 
deployed to Japan two weeks after the bombing of Hiroshima 
and Nagasaki, and was assigned to the 122nd Field Artillery 
Battalion at Himeji, Japan; after Christmas 1945, he 
indicated he was assigned to the 106th Post Company in Kobe, 
Japan, and then was assigned to the 22nd or 24th Special 
Services and traveled TDY throughout Japan playing baseball 
with the Kobe Cobras.  Earlier, in September 1999, he 
reported that he traveled in service to Nagoya, Sasebo, 
Yokohama, Sendai and Osaka.  The RO associated information 
and maps of Japan into the claims file regarding the 
geographic location and proximity of the cities above to 
Hiroshima and Nagasaki, Japan; none of these sources indicate 
that he traveled or was assigned to military duty within 10 
miles of the city limits of Hiroshima or Nagasaki.  In fact, 
the record shows that in June 19998, the veteran himself 
claimed he was no closer to Hiroshima than 50 miles after its 
bombing in World War II.  Moreover, the record reveals that 
his duty station in Himeji, Japan, was more than 150 miles 
from Hiroshima.  

It is undisputed that the veteran now has mycosis fungoides, 
now tumor stage (a cutaneous lymphoma) and that there is a 
connection between it and radiation exposure.  Yet, there is 
no evidence to establish that he had any military duty within 
10 miles of the city limits of Hiroshima or Nagasaki, Japan, 
or that he satisfies one of the criteria for presumptive 
service-connection for his cutaneous lymphoma.  38 C.F.R. 
§ 3.309.  The record does not support that the veteran 
qualifies for a legal presumption for service-connected skin 
cancer caused by radiation exposure because there is no 
evidence that he participated in any nuclear weapons testing, 
was a prisoner of war in Japan, or was involved in the 
occupation of Hiroshima or Nagasaki or assigned to perform 
duties within 10 miles of the city limits thereof.  Thus, 
even if the Board finds the veteran's assertions fully 
credible about where he was assigned and where he traveled, 
he still is not entitled to service connection pursuant to 
38 C.F.R. § 3.309(d) (2000).

Even though the criteria for presumptive service connection 
have not been met, the veteran is not precluded from 
establishing service connection on a direct basis by showing 
that that a current disorder is related to some aspect of his 
military service.  See 38 C.F.R. § 3.303(d); 3.311(b)(4) 
(2000); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
However, there is no competent medical evidence of record 
that links the veteran's skin cancer to his military service.  
As noted above, the VA dermatologist opined recently that it 
was possible that radiation exposure caused his skin cancer, 
but he added that the likelihood of such an assertion is 
another issue and offered no indication that it was at least 
as likely as not that any aspect of the veteran's active 
military service was related to his current skin cancer.  As 
noted above, there is no indication that the veteran's in-
service skin rash and acne were chronic, or that they 
persisted after service, and it is clear that his initial 
cancer symptoms did not appear until about 30 years after his 
separation from service.  Since there is no material evidence 
that supports his claim for service connection for mycosis 
fungoides on a direct, nonpresumptive basis, his claim must 
be denied.


ORDER

Service connection for mycosis fungoides is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

